Exhibit 10.1
 
 
INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated as of __________ __, 20__, is made by and
between Silgan Holdings Inc., a Delaware corporation (the “Corporation”), and
______________ (“Indemnitee”).


RECITALS


A.           The Corporation recognizes that competent and experienced persons
are increasingly reluctant to serve or to continue to serve as directors or
officers of corporations unless they are protected by comprehensive liability
insurance or indemnification, or both, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and due to
the fact  that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;
 
B.           The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous or conflicting,
and therefore fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;
 
C.           The Corporation and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious) that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
officers;
 
D.           The Corporation believes that it is unfair for its directors and
officers to assume the risk of huge judgments and other expenses which may occur
in cases in which the director or officer received no personal profit and in
cases where the director or officer was not culpable;
 
E.           The Corporation’s Amended and Restated Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), requires the
Corporation to indemnify its directors and officers to the fullest extent
permitted by the Delaware General Corporation Law (the “DGCL”). The
Corporation’s Amended and Restated By-Laws, as amended (the “By-Laws”), also
require the Corporation to indemnify its directors and officers pursuant to the
provisions thereof, and the By-Laws provide that the Corporation’s policy is to
indemnify such persons to the fullest extent permitted by law. The By-Laws
expressly provide that the indemnification provisions set forth therein are not
exclusive and contemplate that agreements may be entered into between the
Corporation and its directors and officers with respect to indemnification;
 
F.           Section 145 of the DGCL (“Section 145”), under which the
Corporation is organized, empowers the Corporation to indemnify its officers,
directors, employees and agents by agreement and to indemnify persons who serve,
at the request of the Corporation, as the directors, officers, employees or
agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;
 
 
 

--------------------------------------------------------------------------------

 
 
G.           The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Corporation and its stockholders;
 
H.           The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Corporation and/or one or more
subsidiaries or affiliates of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation and/or one or more subsidiaries or affiliates of the Corporation;
and
 
I.           Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
or she is furnished the indemnity provided for herein.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


Section 1. Generally.


To the fullest extent permitted by the laws of the State of Delaware:


(a)           The Corporation shall indemnify Indemnitee if Indemnitee was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation or, while serving as a director or
officer of the Corporation, is or was serving at the request of the Corporation
as a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, partner or manager or similar capacity) of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, or by reason of any action alleged to have been taken or omitted in
such capacity.


(b) The indemnification provided by this Section 1 shall be from and against
expenses (including attorneys’ fees) and judgments, fines and amounts paid in
settlement that are incurred by Indemnitee or on Indemnitee’s behalf in
connection with such action, suit or proceeding and any appeal therefrom, but
shall only be provided if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action, suit or proceeding,
had no reasonable cause to believe Indemnitee’s conduct was
unlawful.  Indemnitee shall be entitled to advancement of such expenses and
judgments, fines and amounts paid in settlement that are incurred in connection
with the indemnification provided in this Section 1 pursuant to the provisions
of Section 4 hereof.


(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation
or, while serving as a director or officer of the Corporation, is or was serving
as a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, partner or manager or similar capacity) of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, no indemnification shall be made in respect of any claim, issue or
matter as to which Indemnitee shall have been adjudged to be liable to the
Corporation unless, and only to the extent that, the Delaware Court of Chancery
or the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses and other amounts which the Delaware Court of
Chancery or such other court shall deem proper.
 
 
2

--------------------------------------------------------------------------------

 


(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.


Section 2. Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1 hereof or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) and judgments, fines and amounts paid in settlement
that are incurred in connection therewith. For purposes of  this Agreement and
without limiting the foregoing, if any action, suit or proceeding is disposed
of, on the merits or otherwise (including a disposition without prejudice),
without (i) subject to the provisions of Section 1(c) hereof, an adjudication
that Indemnitee was liable to the Corporation (unless, and only to the extent
that, the Delaware Court of Chancery or the court in which such action or suit
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses and other amounts which
the Delaware Court of Chancery or such other court shall deem proper), (ii) a
plea of guilty or nolo contendere by Indemnitee (unless there has been an
adjudication that Indemnitee did not have reasonable cause to believe
Indemnitee’s conduct was unlawful), (iii) an adjudication that Indemnitee did
not act in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation and (iv) with respect to
any criminal proceeding, an adjudication that Indemnitee had reasonable cause to
believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.


If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses
(including attorneys’ fees) or judgments, fines or amounts paid in settlement
that are incurred by Indemnitee or on Indemnitee’s behalf in connection with any
action, suit, proceeding or investigation, or in defense of any claim, issue or
matter therein, and any appeal therefrom but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses (including attorneys’ fees) or judgments, fines or amounts paid
in settlement that are incurred to which Indemnitee is entitled and Indemnitee
shall be entitled to the advancement of such portion of expenses and judgments,
fines and amounts paid in settlement that are incurred pursuant to the
provisions of Section 4 hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3. Determination That Indemnification Is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Corporation
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not met the applicable standard of
conduct set forth in Section 1(b) hereof. Any such determination shall be made,
at the election of the Indemnitee, (i) by a majority vote of the directors who
are not and were not parties to, or threatened to be made a party to, the
action, suit or proceeding in question (“disinterested directors”), even if less
than a quorum, (ii) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, (iii) by independent legal counsel or (iv) by a court of competent
jurisdiction; provided, however, that if a Change in Control shall have occurred
or indemnification is sought in connection with a Company Authorized Proceeding,
an indemnification determination hereunder shall be made, at the election of
Indemnitee, either by independent legal counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee, or by a
court of competent jurisdiction.
 
Section 4. Advance Payment of Expenses; Notification and Defense of Claim.


(a) Expenses (including attorneys’ fees) and judgments, fines and amounts paid
in settlement that are incurred by Indemnitee in defending a threatened or
pending civil, criminal, administrative or investigative action, suit or
proceeding, or in connection with an enforcement action pursuant to
Section 5(b), shall be paid by the Corporation in advance of the final
disposition of such action, suit or proceeding within thirty (30) days (or such
shorter period as such amount may be required to be paid by any applicable
court) after receipt by the Corporation of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time, and (ii) an
undertaking by or on behalf of Indemnitee to repay such amount or amounts, only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Corporation as authorized by this
Agreement or otherwise.  Such undertaking shall be accepted without reference to
the financial ability of Indemnitee to make such repayment. Advances shall be
unsecured and interest-free.


(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim thereof is to be made
against the Corporation hereunder, notify the Corporation of the commencement
thereof.  The failure to promptly notify the Corporation of the commencement of
the action, suit or proceeding, or Indemnitee’s request for indemnification,
will not relieve the Corporation from any liability that it may have to
Indemnitee hereunder, except to the extent the Corporation is materially
prejudiced in its defense of such action, suit or proceeding as a result of such
failure.


(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such action, suit or proceeding, with counsel reasonably acceptable
to Indemnitee, upon the delivery to Indemnitee of written notice of its election
to do so.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Corporation, the Corporation will not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same action, suit or
proceeding, provided that (1) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense or (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
then the fees and expenses of Indemnitee’s counsel shall be at the expense of
the Corporation, except as otherwise expressly provided by this Agreement.  The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Corporation or Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.
 
 
4

--------------------------------------------------------------------------------

 


(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s status as a director,
officer, employee or agent of the Corporation or as a director, officer,
employee or agent (which, for purposes hereof, shall include a trustee, partner
or manager or similar capacity) of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which Indemnitee is or
was serving, a witness or otherwise participates in any action, suit or
proceeding at a time when Indemnitee is not a party in the action, suit or
proceeding, the Corporation shall indemnify Indemnitee against all expenses
(including attorneys’ fees) incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.


Section 5. Procedure for Indemnification.


(a) To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee in connection with the
claim for indemnification. The Corporation shall, promptly upon receipt of such
a request for indemnification, advise the Board of Directors in writing that
Indemnitee has requested indemnification.  Indemnitee shall reasonably cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification.  Any expenses incurred by
Indemnitee in so cooperating shall be borne by the Corporation (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Corporation shall indemnify and hold Indemnitee harmless therefrom.


(b) Subject to Section 5(d), the Corporation’s determination whether to grant
Indemnitee’s indemnification request shall be made promptly, and in any event
within thirty (30) days following receipt of a request for indemnification
pursuant to Section 5(a). The right to indemnification as granted by Section 1
of this Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or
fails to respond within such 30-day period.  It shall be a defense to any such
action (other than an action brought to enforce a claim under Section 4 hereof
for the advancement of expenses and judgments, fines and amounts paid in
settlement that are incurred where the required undertaking, if any, has been
received by the Corporation) that Indemnitee has not met the standard of conduct
set forth in Section 1 hereof, but the burden of proving such defense by clear
and convincing evidence shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or one of its committees and its
independent legal counsel) to have made a determination prior to the
commencement of such action that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in Section 1 hereof, nor the fact that there has been an actual
determination by the Corporation (including its Board of Directors or one of its
committees and its independent legal counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.  Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Corporation and shall also be subject to the provisions of
Section 4 hereof regarding advancement.
 
 
5

--------------------------------------------------------------------------------

 


(c) Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption.  Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.


(d) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the action, suit or proceeding.


Section 6. Insurance and Subrogation.


(a) The Corporation shall use commercially reasonable best efforts to purchase
and maintain insurance on behalf of Indemnitee who is or was a director or
officer of the Corporation, and may purchase and maintain insurance on behalf of
Indemnitee who is or was serving at the request of the Corporation as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, partner or manager or similar capacity) of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
against any liability asserted against, and incurred by, Indemnitee or on
Indemnitee’s behalf in any such capacity, or arising out of Indemnitee’s status
as such, whether or not the Corporation would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement. If the
Corporation has such insurance in effect at the time the Corporation receives
from Indemnitee any notice of the commencement of a proceeding, the Corporation
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the policy.  The Corporation
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy.


(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Corporation shall pay or reimburse all expenses incurred
by Indemnitee in connection with such subrogation.
 
 
6

--------------------------------------------------------------------------------

 


(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
expenses and judgments, fines and amounts paid in settlement that are incurred)
if and to the extent that Indemnitee has otherwise actually received such
payment under this Agreement or any insurance policy, contract, agreement or
otherwise.


Section 7. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, demand, action, suit, inquiry or
proceeding, whether civil, criminal, administrative or investigative.
 
(b) The term “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
(c) The term “Business Day” means any day that is not a Saturday, Sunday or a
day on which banking institutions in Stamford, Connecticut are not required to
be open.
 
(d) The phrase “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation, or while serving as a director or
officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise” shall be broadly construed and shall include,
without limitation, any actual or alleged act or omission to act.
 
(e) The term “Change in Control” means any one of the following circumstances
occurring after the date hereof: (i) any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) shall have become, without
prior approval of the Corporation’s Board of Directors by approval of at least a
majority of the Continuing Directors, the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 50% of the combined voting power of the
Corporation’s then outstanding voting securities (provided that, for purposes of
this clause (i), the term “person” shall exclude (x) the Corporation and (y) any
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation); (ii) there occurs a merger or consolidation of the Corporation
with any other entity, other than a merger or consolidation which would result
in the voting securities of the Corporation outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the surviving entity outstanding immediately after such merger or consolidation;
(iii) all or substantially all the assets of the Corporation are sold or
disposed of in a transaction or series of related transactions; or (iv) the
Continuing Directors cease for any reason to constitute at least a majority of
the members of the Corporation’s Board of Directors.
 
 
7

--------------------------------------------------------------------------------

 
 
(f) The term “Company Authorized Proceeding” means an action, suit or proceeding
by or in the right of the Corporation authorized or not disapproved by the Board
of Directors alleging claims against Indemnitee that, if sustained, reasonably
might give rise to a judgment for money damages of more than $200,000 and/or
injunctive relief.
 
(g) The term “Continuing Director” means (i) each director on the Corporation’s
Board of Directors on the date hereof or (ii) any new director whose election or
nomination for election by the Corporation’s stockholders was approved either
(A) in accordance with the terms of the Amended and Restated Stockholders
Agreement, dated as of November 6, 2001, among the Corporation, R. Philip Silver
and D. Greg Horrigan or (B) by a vote of at least a majority of the directors
then still in office who were directors on the date hereof or whose election or
nomination was so approved in accordance with the foregoing clause (ii)(A) or
this clause (ii)(B) of this Section 7 (g) .
 
(h) The term “Corporation” shall include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, partner or manager or similar capacity) of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he or she
would have with respect to such constituent corporation if its separate
existence had continued.
 
(i) The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(j) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party, provided that the rate of
compensation and estimated time involved is approved by the Board of Directors,
which approval shall not be unreasonably withheld), incurred by Indemnitee in
connection with either the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification under this Agreement,
Section 145 of the General Corporation Law of the State of Delaware or
otherwise.
 
 
8

--------------------------------------------------------------------------------

 
 
(k) “Independent legal counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent:  (i) the Corporation,
Indemnitee or one of the other directors of the Corporation in any matter
material to any such party or (ii) any other party to the action, suit or
proceeding giving rise to a claim for indemnification hereunder.  Independent
legal counsel shall be selected by the Indemnitee, with the approval of the
Corporation, which approval will not be unreasonably withheld.  The fees and
costs of independent legal counsel shall be paid by the Corporation.
 
(l) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Corporation,
as well as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan.
 
(m) The term “other enterprises” shall include, without limitation, employee
benefit plans.
 
(n) The phrase “serving at the request of the Corporation” shall include,
without limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.
 
(o) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.
 
(p) The term “Person” means any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
 
Section 8. Limitation on Indemnification.  Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:


(a) Claims Initiated by Indemnitee. To indemnify or advance expenses and
judgments, fines or amounts paid in settlement that are incurred by Indemnitee
to Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of the Corporation.


(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish his or her right to indemnification,
Indemnitee is entitled to indemnity for such expenses; provided, however, that
nothing in this Section 8(b) is intended to limit the Corporation’s obligation
with respect to the advancement of expenses to Indemnitee in connection with any
such action, suit or proceeding instituted by Indemnitee to enforce or interpret
this Agreement, as provided in Section 4 hereof.
 
 
9

--------------------------------------------------------------------------------

 


(c) Section 16 Violations. To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


(d) Non-compete and Non-disclosure.  To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements Indemnitee may be a party to with
the Corporation, or any subsidiary of the Corporation or any other applicable
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise, if any.


(e) Insurance Policy. To indemnify Indemnitee for payments that have actually
been made to or on behalf of Indemnitee under any insurance policy, except with
respect to any excess beyond the amount paid under any insurance policy.


Section 9.  Certain Settlement Provisions.  Notwithstanding any other provision
herein to the contrary, the Corporation shall have no obligation to indemnify
Indemnitee under this Agreement for amounts paid in settlement of any action,
suit or proceeding without the Corporation’s prior written consent, which shall
not be unreasonably withheld.  The Corporation shall not settle any action, suit
or proceeding in any manner that would impose any fine or other obligation on
Indemnitee without Indemnitee’s prior written consent, which shall not be
unreasonably withheld.


Section 10. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to expenses
(including attorneys’ fees) and judgments, fines and amounts paid in settlement
that are incurred with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Corporation, to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the full extent
permitted by applicable law.


Section 11. Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of Indemnitee’s
expenses (including attorneys’ fees) and judgments, fines and amounts paid in
settlement that are incurred with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, in an amount that is
just and equitable in the circumstances, taking into account, among other
things, contributions by other directors and officers of the Corporation or
others pursuant to indemnification agreements or otherwise; provided, that,
without limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1 hereof, or (ii) any
limitation on indemnification set forth in Section 6(c), 8 or 9 hereof.  The
Corporation’s contribution obligations under this Section 11 shall also be
subject to the provisions of Section 4 regarding advancement of expenses and
judgments, fines and amounts paid in settlement that are incurred.
 
 
10

--------------------------------------------------------------------------------

 


Section 12. Form and Delivery of Communications.  Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and shall be deemed effectively delivered to and
received by a party:  (i) upon personal delivery; (ii) five (5) days after
having been sent by certified United States postal mail to such party’s address
with return receipt requested; or (iii) on the day of delivery if delivered to
such party’s address by nationally recognized overnight courier with
confirmation of delivery. Unless otherwise specified by like notice, the address
of the Indemnitee shall be such address as is reflected in the books and records
of the Corporation and the address of the Corporation shall be as follows:


Silgan Holdings Inc.
4 Landmark Square
Stamford, Connecticut 06901
Attn:  General Counsel


Section 13. Subsequent Legislation. If the General Corporation Law of Delaware
is amended after adoption of this Agreement to expand further the
indemnification permitted to directors or officers, then the Corporation shall
indemnify Indemnitee to the fullest extent permitted by the General Corporation
Law of Delaware, as so amended.


Section 14. Nonexclusivity.  The provisions for indemnification and advancement
of expenses and judgments, fines and amounts paid in settlement that are
incurred set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Corporation’s
Certificate of Incorporation or By-laws, in any court in which a proceeding is
brought, the vote of the Corporation’s disinterested directors, other agreements
or otherwise, and Indemnitee’s rights hereunder shall continue after Indemnitee
has ceased acting as an agent of the Corporation and shall inure to the benefit
of the heirs, executors and administrators of Indemnitee.  However, no amendment
or alteration of the Corporation’s Certificate of Incorporation or By-laws or
any other agreement shall adversely affect the rights provided to Indemnitee
under this Agreement.


Section 15. Enforcement.  The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.
 
 
11

--------------------------------------------------------------------------------

 


Section 16. Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee at least to the fullest extent now or hereafter
permitted by law.


Section 17. Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.


Section 18. Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
binding unless executed in writing by the party granting such waiver and no
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.


Section 19. Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.


Section 20. Service of Process and Venue.  For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware and Connecticut, and waives and agrees not to raise
any defense that any such court is an inconvenient forum or any similar claim.


Section 21. Supersedes Prior Agreement.  This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.


Section 22. Governing Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Corporation of its officers and directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.
 
 
12

--------------------------------------------------------------------------------

 


Section 23. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.


Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


Section 25.  Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.





 
Silgan Holdings Inc.
     
By
     
Name:
   
Title:
           
INDEMNITEE:
       
By
     
Name:
 

 
 
13
